Case 1:19-cv-02330-RDB Doocument62 Aled O802/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND (NORTHERN DIVISION)

 

SIRIUS SIGNAL, L.L.C.,
Plaintiff
Vv.

WEEMS & PLATH, LLC,

Defendant

 

WEEMS & PLATH, LLC,

Defendant/Counter-Plaintiff/Third
Party Plaintiff,

Vv.
_ SIRIUS SIGNAL, L.L.C.,
Plaintiff/Counter-Defendant

and

ANTHONY COVELLI
Third Party Defendant.

 

 

Case No. 1:19-cv-02330-RDB

SEVENTH JOINT REQUEST TO EXTEND INITIAL SCHEDULING ORDER DEADLINES
AND REQUEST TO EXTEND RESPONSE DEADLINES FOR COMPLAINT,
COUNTERCLAIM AND THIRD-PARTY CLAIM

Plaintiff/Counter-Defendant Sirius Signal, L.L.C. (“Sirius”), Defendant/Counter-
Plaintiff/Third-Party Plaintiff Weems & Plath, LLC (“W&P”), and third party defendant Anthony
Covelli! (“Covelli”) by their respective undersigned counsel, hereby jointly request that the Court
extend all deadtines in the Scheduling Order [D.1. 26], as amended, for an additional thirty-nine

(39) days, including but not limited to the existing March 20, 2020 deadline for requests for

 

' By joining in this request, Anthony Covelli does not waive, and expressly reserves, all rights,

including but not limited to the right to challenge personal jurisdiction.

60005/0001-18951189v1
Case 1:19-0w02Z230-RDB Dowiment6S Rieti G2Os20 Page2 of4

modification of initial Scheduling Order such that the first set of Scheduling Order deadlines would
fall on April 28, 2020.

The parties previously met and conferred regarding the schedule prior to the filing of each
party’s amended pleadings, however given that the parties are involved in settlement discussions
which may eliminate or reduce the counts alleged in the present action, the parties agree that it is
in the best interest of the Court and all parties to extend all deadlines until settlement discussions
conclude.

The parties also request that their respective deadlines to respond to the other’s amended
pleadings and the Covelli motion to dismiss be extended by forty-two (42) days from the current
deadlines such that the response to Covelli’s Motion to Dismiss shall be due on April 14, 2020,
the response to Sirius’s First Amended Complaint shall be due on April 16, 2020, and the response
to W&P’s First Amended Counter-Complaint and First Amended Third-Party Complaint against
Covelli shall be due on April 20, 2020. _

WHEREFORE, Sirius Signal, L.L.C., Weems & Plath, LLC and Anthony Covelli
respectfully request that the Court extend all deadlines in the Scheduling Order, as amended
(including the deadline to request modifications to the Scheduling Order) for a period of an
additional thirty-nine (39) days; and request that the deadline for Weems & Plath, LLC to respond
to the Motion to Dismiss filed by Covelli be extended through and including April 14, 2020, the
deadline for Weems & Plath, LLC to respond to the Amended Complaint filed by Sirius Signal,
L.L.C. be extended through and including April 16, 2020, and that the deadline for Sirius Signal,
L.L.C. and Anthony Covelli to respond to the W&P’s First Amended Counter-Complaint and First
Amended Third-Party Complaint against Covelli, respectively, be extended through and including

April 20, 2020.

60005/0001-18951 1 89v1
Case 1:19-cv-02330-RDB Document 68 Filed O3/02/20 Page 3 of 4

Date: March 2, 2020

/s/ Andrew L. Cole

Andrew L. Cole (Fed. Bar ID #14865)
Cole Schotz P.C.

300 E. Lombard Street, Suite 1450
Baltimore, MD 21202

(410) 528-2980
acole@coleschotz.com

Attorneys for Sirius Signal, L.L.C.
and Anthony Covelli

60005/0001-18951189v1

/s/ Timothy F. Maloney

Timothy F. Maloney (Fed. Bar ID #03381)
Alyse L. Prawde, Esq. (Fed. Bar ID #14676)
Joseph, Greenwald & Lake, P.A.

6404 Ivy Lane, Suite 400

. Greenbelt, MD 20770

301/220-2200 (tel.)
tmaloney@jgilaw.com
aprawde@jgllaw.com

Attorneys for Weems & Plath, LLC

/s/ Rita C. Chipperson

Rita C. Chipperson, Esq.
Kevin M. Curran, Esq.
Chipperson Law Group, P.C.
163 Madison Avenue

Suite 220-40

Morristown, NJ 07960

T: 973-845-9071
tcc@chippersonlaw.com
kme@chippersonlaw.com

Attorneys for Weems & Plath, LLC
Case 1:19-cv-02330-RDB Document 68 Filed 03/02/20 Page 4 of 4

IT IS HEREBY ORDERED, that all deadlines in the Scheduling Order, as previously
amended, including but not limited to the deadline to request modification of the Scheduling
Order, are extended for a period of thirty-nine (39) days, and that the deadline for each party to
respond to the amended pleading and motion to dismiss asserted against it is extended for a

period of forty-two (42) days, through and including the dates set forth above.

Dated: (W&eeh 3 2°20 . PAD BIO
The Honorable Richard D. Bennett
United States District Judge

 

60005/0001-18951189v1
